AILSHIE, J.,
Dissenting.
I agree with my associates to the extent that the evidence, independent of and aside from the proof of flight, would not be sufficient to support a verdict of conviction. The evidence of flight, however, is uncontradieted and undisputed. On the other hand, the defendant’s explanation of his flight fails to explain and was evidently unsatisfactory to the jury. While, as said by the majority opinion, the remarks made by the court and counsel may have frightened defendant, still the record fails to disclose any improper or prejudicial remark by either of them. To my mind, the explanation is very unsatisfactory, and, under the circumstances disclosed, I am unwilling to join in a reversal of the judgment.